ALLOWABILITY NOTICE

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 12/16/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/30/2019 was filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Fogarty on 11/02/2021.
The application has been amended as follows: 
Claim 4 has being amended as follows:


(pa1) crystallizing a heat storage material containing sodium acetate trihydrate; 
(pa2) melting the heat storage material at a temperature of not more than 80 degrees Celsius after the step (pa1); 
(a) cooling the heat storage device comprising [[a]] the heat storage material to bring the sodium acetate trihydrate into a supercooled state; 
wherein 
the heat storage device is included in the vehicle; 
the heat storage device comprises: 
a first electrode having a surface which is in contact with the heat storage material; the surface being formed of at least one selected from the group consisting of silver, a silver alloy, and a silver compound; 
a second electrode in contact with the heat storage material; 
an inorganic porous material contained in the heat storage material; and 
a power supply for applying a voltage to the first electrode and the second electrode; and 
the inorganic porous material has an average pore diameter of not less than 10 nanometers and not more than 50 nanometers; and 
the inorganic porous material is formed of silica gel; 
(b) applying a voltage to the first electrode and the second electrode with the power supply at a temperature of not more than 58 degrees Celsius to apply the heat to the engine due to release of the heat from the heat storage material; 


Allowable Subject Matter
By the Examiner's Amendment set forth above, Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims (claims 1 and 4), and specifically does not show wherein “an inorganic porous material contained in the heat storage material, the inorganic porous material has an average pore diameter of not less than 10 nanometers and not more than 50 nanometers, the inorganic porous material is formed of silica gel”. 
The closest prior art of record is Kiyomura et al. - (US5378337) and Yamamura et al. (US5954119), hereinafter referred to as “Kiyomura” and “Yamamura”, respectively.
Regarding Claims 1 and 4, Kiyomura discloses a method for releasing heat (by employing the structure of Figure 1) as to claim 1 and a method for applying heat (by employing the structure of Figure 1) to an engine (102, Figure 13) included in a vehicle (per Column 8, lines 19-21),  as to claim 4, the method comprising: 
(pa1) crystallizing (as illustrated in Figures 5A-5C, per Column 6, lines 50-57) a heat storage material (14) containing sodium acetate trihydrate (per Column 5, liners 37-42) as to claims 1 and 4; 
(by circulating engine coolant per Column 8, lines 32-35) after the step (pa1) (by virtue of the cyclic nature of the process, i.e. heating and cooling, per Column 8, lines 32-49) as to claims 1 and 4; 
(a) cooling the heat storage device comprising the heat storage material to bring the sodium acetate trihydrate into a supercooled state (per Column 8, lines 35-37) as to claims 1 and 4; 
wherein 
the heat storage device is included in the vehicle (as shown in Figure 13 and per Column 8, lines 19-21) as to claim 4
the heat storage device comprises (as shown in Figure 1) as to claims 1 and 4: 
a first electrode (anode 18) having a surface (portion of 18 submerged in the heat storage medium 14) which is in contact with the heat storage material (submerged therein, as shown in Figure 1), wherein the surface is formed of at least one selected from the group consisting of silver, a silver alloy, and a silver compound (silver, per Column 5, lines 55-57); 
a second electrode (catode 26) in contact with the heat storage material (submerged therein, as shown in Figure 1); and 
a power supply (34) for applying a voltage (by closing switch 32, per Column 6, lines 47-57) to the first electrode and the second electrode (per Column 6, lines 18-20); and 
 (b) applying a voltage to the first electrode and the second electrode with the power supply (by closing switch 32, per Column 6, lines 47-57 and per Column 6, lines 18-20) at a temperature (interpreted in view of applicant disclosure to mean a temperature of the heat storage medium) of not more than 58 degrees Celsius (necessarily since the heat storage medium is in the supercooled state which for sodium acetate trihydrate occurs at a temperature of 58 degrees Celsius per Column 1, lines 30-38) after the step (a) (necessarily since the heat storage medium needs to be suppercooled in order to initiate crystallization by applying the voltage) to release the heat from the heat storage material (per Column 8, lines 35-48); and 
(c) heating the heat storage device to melt the sodium acetate trihydrate (by circulating engine coolant, per Column 8, lines 32-35) after the step (b) (necessarily as to enable melting and heat storage which can only occur after the heat storage medium has been crystalized).
Kiyomura does not explicitly teach wherein the melting of the heat storage material occurs at a temperature of not more than 80 degrees Celsius and wherein the heating of the heat storage device occurs at a temperature of not less than 58 degrees Celsius and not more than 80 degrees Celsius. Kiyomura does however teach that heating of the heat storage material preferably occurs at a temperature between 58 degrees Celsius and 90 degrees Celsius, which includes the claimed value and range. Per MPEP2144.05 “[i]n the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists”. Additionally, Yamamura teaches (Yamamura’s Column 2, lines 5-15) that crystallization of seed nuclei does not occur at temperatures greater than 95 degrees Celsius thus further providing evidence that lower temperatures (such as those claimed) are desired/required. 
(Yamamura’s Columns 1 & 5, lines 62-66 & 22-36, respectively), in Yamamura the wire mesh needs to be metallic (as opposed to a silica gel in the manner claimed) as to allow electrical conduction which further allows the wire mesh to “renew” in the manner disclosed in Yamamura (Yamamura’s Column 6, lines 49-64).
Therefore, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate “an inorganic porous material contained in the heat storage material, the inorganic porous material has an average pore diameter of not less than 10 nanometers and not more than 50 nanometers, the inorganic porous material is formed of silica gel” as claimed in claims 1 and 4, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Diller - (US 3806433 A) - 19740423, teaches a method and apparatus for the activation of an electrolytic cell.
Schroder et al. - (US 4189394 A) - 19800219, teaches a heat storage material comprising calcium chloride-hexahydrate and a nucleating agent.
Jarmul - (US 4248291 A) - 19810203, teaches a compact thermal energy reservoirs.
Hitchin - (US 4491172 A) - 19850101, teaches an energy storage apparatus.
Kotani et al. - (US 4529488 A) - 19850716, teaches a process for depositing salts.
ISHII et al. - (JP 61203190 A) - 19860909, teaches a composition for thermal energy storage material.
Huysse et al. - (US 4645612 A) - 19870224, teaches a composition based on calcium chloride hexahydrate for storing heat using a phase change and process for its preparation.
Mitani et al. - (US 4727726 A) - 19880301, teaches a refrigeration cycle apparatus.
Mitani et al. - (US 4850424 A) - 19890725, teaches a heat accumulator.
Steidl et al. - (US 4949549 A) - 19900821, teaches a cooling device with improved waste-heat handling capability.
Kiyomura - (US 5378337 A) - 19950103, teaches an electrical nucleation device for supercooled heat storage medium.
Yamamura et al. - (US 5954119 A) - 19990921, teaches a heat accumulator.
Bailey et al. - (US 6007504 A) - 19991228, teaches a mouldable product.
Saita - (US 6152212 A) - 20001128, teaches a heat storage system and heat release control method.
Hirano - (US 20020031339 A1) - 20020314, teaches a heat storage type heater and method of controlling input and output of heat of the same.
Hayashi et al. - (US 20100162972 A1) - 20100701, teaches a heat storage apparatus and engine including the same.
YAGI et al. - (US 20130074533 A1) - 20130328, teaches an air-conditioning system.
MAEDA et al. - (US 20150241136 A1) - 20150827, teaches a heat storage device and method of using latent heat storage material.
MACHIDA et al. - (US 20150285566 A1) - 20151008, teaches a heat storage apparatus, method for storing heat, and method for producing heat storage apparatus.
HONDA et al. - (US 20150345874 A1) - 20151203, teaches a method for forming crystal nucleus in latent heat storage material and heat storage device.
SUZUKI et al. - (US 20160090520 A1) - 20160331, teaches a heat storage material composition, heat storage device, and heat storage method.
Suzuki et al. - (US 9758710 B2) - 20170912, teaches a heat storage material composition, heat storage device, and heat storage method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763